Exhibit 10.1

 

FIRST AMERICAN FINANCIAL CORPORATION

2010 Incentive Compensation Plan

Amended and Restated

Effective as of May 9, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. ESTABLISHMENT; PURPOSES; AND DURATION      1   1.1.
   Establishment of the Plan.      1   1.2.    Purposes of the Plan.      1  
1.3.    Duration of the Plan.      1   ARTICLE II. DEFINITIONS      2   2.1.   
“Affiliate”      2   2.2.    “Award”      2   2.3.    “Award Agreement”      2  
2.4.    “Beneficial Ownership”      2   2.5.    “Board” or “Board of Directors”
     3   2.6.    “Cause”      3   2.7.    “Change of Control”      3   2.8.   
“Code”      5   2.9.    “Committee”      5   2.10.    “Company Incumbent Board”
     5   2.11.    “Company Proxy Contest”      5   2.12.    “Company Surviving
Corporation”      5   2.13.    “Covered Employee”      5   2.14.    “Director”
     6   2.15.    “Disability”      6   2.16.    “Dividend Equivalents”      6  
2.17.    “Effective Date”      6   2.18.    “Employee”      6   2.19.   
“Exchange Act”      6   2.20.    “Fair Market Value”      6   2.21.    “Fiscal
Year”      7   2.22.    “Freestanding SAR”      7   2.23.    “Grant Price”     
7   2.24.    “Incentive Stock Option”      7   2.25.    “Insider”      7   2.26.
   “Non-Control Acquisition”      7   2.27.    “Non-Control Transaction”      7
  2.28.    “Non-Employee Director”      7   2.29.    “Nonqualified Stock Option”
     7   2.30.    “Notice”      7   2.31.    “Option”      7   2.32.    “Option
Price”      8   2.33.    “Other Stock-Based Award”      8   2.34.   
“Participant”      8   2.35.    “Performance-Based Compensation”      8   2.36.
   “Performance Measure”      8   2.37.    “Performance Period”      8   2.38.
   “Performance Share”      8  

 

(i)



--------------------------------------------------------------------------------

          Page   2.39.    “Performance Unit”      8   2.40.    “Period of
Restriction”      8   2.41.    “Person”      8   2.42.    “Qualified Change of
Control”      8   2.43.    “Related Entity”      8   2.44.    “Restricted Stock”
     9   2.45.    “Restricted Stock Unit”      9   2.46.    “Retirement”      9
  2.47.    “Rule 16b-3”      9   2.48.    “Securities Act”      9   2.49.   
“Share”      9   2.50.    “Stock Appreciation Right”      9   2.51.    “Subject
Person”      9   2.52.    “Subsidiary”      9   2.53.    “Substitute Awards”   
  9   2.54.    “Tandem SAR”      9   2.55.    “Termination”      9   2.56.   
“Voting Securities”      10   ARTICLE III. ADMINISTRATION      10   3.1.   
General.      10   3.2.    Committee.      10   3.3.    Authority of the
Committee.      10   3.4.    Award Agreements.      12   3.5.    Discretionary
Authority; Decisions Binding.      12   3.6.    Attorneys; Consultants.      13
  3.7.    Delegation of Administration.      13   ARTICLE IV. SHARES SUBJECT TO
THE PLAN AND ANNUAL AWARD LIMITS      13   4.1.    Number of Shares Available
for Grants.      13   4.2.    Annual Award Limits.      14   4.3.    Adjustments
in Authorized Shares.      15   4.4.    No Limitation on Corporate Actions.     
15   ARTICLE V. ELIGIBILITY AND PARTICIPATION      16   5.1.    Eligibility.   
  16   5.2.    Actual Participation.      16   ARTICLE VI. STOCK OPTIONS      16
  6.1.    Grant of Options.      16   6.2.    Award Agreement.      16   6.3.   
Option Price.      17   6.4.    Duration of Options.      17   6.5.    Exercise
of Options.      17   6.6.    Payment.      17  

 

(ii)



--------------------------------------------------------------------------------

          Page   6.7.    Rights as a Shareholder.      18   6.8.    Termination
of Employment or Service.      18   6.9.    Limitations on Incentive Stock
Options.      19   6.10.    No Repricing.      19   ARTICLE VII. STOCK
APPRECIATION RIGHTS      20   7.1.    Grant of SARs.      20   7.2.    Grant
Price.      20   7.3.    Exercise of Tandem SARs.      20   7.4.    Exercise of
Freestanding SARs.      20   7.5.    Award Agreement.      21   7.6.    Term of
SARs.      21   7.7.    Payment of SAR Amount.      21   7.8.    Rights as a
Shareholder.      21   7.9.    Termination of Employment or Service.      21  
7.10.    No Repricing.      21   ARTICLE VIII. RESTRICTED STOCK AND RESTRICTED
STOCK UNITS      22   8.1.    Awards of Restricted Stock and Restricted Stock
Units.      22   8.2.    Award Agreement.      22   8.3.    Nontransferability
of Restricted Stock.      22   8.4.    Period of Restriction and Other
Restrictions.      22   8.5.    Delivery of Shares, Payment of Restricted Stock
Units.      22   8.6.    Forms of Restricted Stock Awards.      23   8.7.   
Voting Rights.      23   8.8.    Dividends and Other Distributions.      23  
8.9.    Termination of Employment or Service.      23   8.10.    Compliance With
Code Section 409A.      24   ARTICLE IX. PERFORMANCE UNITS AND PERFORMANCE
SHARES      24   9.1.    Grant of Performance Units and Performance Shares.     
24   9.2.    Value of Performance Units and Performance Shares.      24   9.3.
   Earning of Performance Units and Performance Shares.      24   9.4.    Form
and Timing of Payment of Performance Units and Performance Shares.      25  
9.5.    Rights as a Shareholder.      25   9.6.    Termination of Employment or
Service.      25   9.7.    Compliance With Code Section 409A.      25   ARTICLE
X. OTHER STOCK-BASED AWARDS      25   10.1.    Other Stock-Based Awards.      25
  10.2.    Value of Other Stock-Based Awards.      26   10.3.    Payment of
Other Stock-Based Awards.      26   10.4.    Termination of Employment or
Service.      26   10.5.    Compliance With Code Section 409A.      26  

 

(iii)



--------------------------------------------------------------------------------

          Page   ARTICLE XI. PERFORMANCE MEASURES      26   11.1.    Performance
Measures.      26   11.2.    Evaluation of Performance.      27   11.3.   
Adjustment of Performance-Based Compensation.      28   11.4.    Committee
Discretion.      28   ARTICLE XII. DIVIDEND EQUIVALENTS      28   12.1.   
Dividend Equivalents.      28   ARTICLE XIII. TRANSFERABILITY OF AWARDS;
BENEFICIARY DESIGNATION      29   13.1.    Transferability of Incentive Stock
Options.      29   13.2.    All Other Awards.      29   13.3.    Beneficiary
Designation.      29   ARTICLE XIV. RIGHTS OF PARTICIPANTS      30   14.1.   
Rights or Claims.      30   14.2.    Adoption of the Plan.      30   14.3.   
Vesting.      30   14.4.    No Effects on Benefits.      31   14.5.    One or
More Types of Awards.      31   ARTICLE XV. CHANGE OF CONTROL      31   15.1.   
Treatment of Outstanding Awards.      31   15.2.    No Implied Rights; Other
Limitations.      33   15.3.    Termination, Amendment, and Modifications of
Change of Control Provisions.      33   15.4.    Compliance with Code Section
409A.      33   ARTICLE XVI. AMENDMENT, MODIFICATION, AND TERMINATION      34  
16.1.    Amendment, Modification, and Termination.      34   16.2.    Adjustment
of Awards Upon the Occurrence of Certain Unusual or Nonrecurring Events.      35
  ARTICLE XVII. TAX WITHHOLDING AND OTHER TAX MATTERS      35   17.1.    Tax
Withholding.      35   17.2.    Withholding or Tendering Shares.      35   17.3.
   Restrictions.      36   17.4.    Special ISO Obligations.      36   17.5.   
Section 83(b) Election.      36   17.6.    No Guarantee of Favorable Tax
Treatment.      36   ARTICLE XVIII. LIMITS OF LIABILITY; INDEMNIFICATION      37
  18.1.    Limits of Liability.      37   18.2.    Indemnification.      37  
ARTICLE XIX. SUCCESSORS      38  

 

(iv)



--------------------------------------------------------------------------------

          Page   19.1.    General.      38   ARTICLE XX. MISCELLANEOUS      38  
20.1.    Drafting Context.      38   20.2.    Forfeiture Events.      38   20.3.
   Severability.      39   20.4.    Transfer, Leave of Absence.      39   20.5.
   Exercise and Payment of Awards.      39   20.6.    Deferrals.      39   20.7.
   Loans.      40   20.8.    No Effect on Other Plans.      40   20.9.   
Section 16 of Exchange Act and Code Section 162(m).      40  

20.10.      Requirements of Law; Limitations on Awards.      40   20.11.     
Participants Deemed to Accept Plan.      41   20.12.      Governing Law.      42
  20.13.      Plan Unfunded.      42   20.14.      Administration Costs.      42
  20.15.      Uncertificated Shares.      42   20.16.      No Fractional Shares.
     42   20.17.      Deferred Compensation.      42   20.18.      Employees
Based Outside of the United States.      42  

 

(v)



--------------------------------------------------------------------------------

FIRST AMERICAN FINANCIAL CORPORATION

2010 INCENTIVE COMPENSATION PLAN

Amended and Restated

Effective as of May 9, 2017

First American Financial Corporation, a Delaware corporation (the “Company”),
has adopted First American Financial Corporation 2010 Incentive Compensation
Plan (the “Plan”) for the benefit of non-employee directors of the Company and
officers and eligible employees of the Company and any Subsidiaries and
Affiliates (as each term defined below), as follows:

ARTICLE I.

ESTABLISHMENT; PURPOSES; AND DURATION

1.1.  Establishment of the Plan.    The Company hereby establishes this
incentive compensation plan to be known as “First American Financial Corporation
2010 Incentive Compensation Plan”, as set forth in this document. The Plan
permits the grant of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares and Other Stock-Based Awards. The Plan was adopted by
the Board of Directors (as defined below) on May 28, 2010 and approved by The
First American Corporation, as the Company’s sole shareholder, on May 28, 2010.
For purposes of Section 422 of the Code and otherwise, the Plan became effective
on May 28, 2010 (the “Effective Date”). The Plan shall remain in effect as
provided in Section 1.3.

1.2. Purposes of the Plan.    The purposes of the Plan are to provide additional
incentives to non-employee directors of the Company and to those officers and
employees of the Company, Subsidiaries and Affiliates whose substantial
contributions are essential to the continued growth and success of the business
of the Company and the Subsidiaries and Affiliates, in order to strengthen their
commitment to the Company and the Subsidiaries and Affiliates, and to attract
and retain competent and dedicated individuals whose efforts will result in the
long-term growth and profitability of the Company and to further align the
interests of such non-employee directors, officers and employees with the
interests of the shareholders of the Company. To accomplish such purposes, the
Plan provides that the Company may grant Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Shares and Other Stock-Based Awards.

1.3. Duration of the Plan.    The Plan shall commence on the Effective Date, as
described in Section 1.1, and shall remain in effect, subject to the right of
the Board of Directors to amend or terminate the Plan at any time pursuant to
Article XVII, until all Shares subject to it shall have been delivered, and any
restrictions on such Shares have lapsed, pursuant to the Plan’s provisions.
However, in no event may an Award be granted under the Plan on or after ten
years from the Effective Date.

 

-1-



--------------------------------------------------------------------------------

ARTICLE II.

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1.   “Affiliate” means any entity other than the Company and any Subsidiary
that is affiliated with the Company through stock or equity ownership or
otherwise and is designated as an Affiliate for purposes of the Plan by the
Committee; provided, however, that, notwithstanding any other provisions of the
Plan to the contrary, for purposes of NQSOs and SARs, if an individual who
otherwise qualifies as an Employee or Non-Employee Director provides services to
such an entity and not to the Company or a Subsidiary, such entity may only be
designated an Affiliate if the Company qualifies as a “service recipient,”
within the meaning of Code Section 409A, with respect to such individual;
provided further that such definition of “service recipient” shall be determined
by (a) applying Code Section 1563(a)(1), (2) and (3), for purposes of
determining a controlled group of corporations under Code Section 414(b), using
the language “at least 50 percent” instead of “at least 80 percent” each place
it appears in Code Section 1563(a)(1), (2) and (3), and by applying Treasury
Regulations Section 1.414(c)-2, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of Code
Section 414(c), using the language “at least 50 percent” instead of “at least 80
percent” each place it appears in Treasury Regulations Section 1.414(c)-2, and
(b) where the use of Shares with respect to the grant of an Option or SAR to
such an individual is based upon legitimate business criteria, by applying Code
Section 1563(a)(1), (2) and (3), for purposes of determining a controlled group
of corporations under Code Section 414(b), using the language “at least 20
percent” instead of “at least 80 percent” at each place it appears in Code
Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations Section
1.414(c)-2, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
using the language “at least 20 percent” instead of “at least 80 percent” at
each place it appears in Treasury Regulations Section 1.414(c)-2.

2.2. “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Performance Shares, Performance
Units, and Other Stock-Based Awards.

2.3.   “Award Agreement” means either: (a) a written agreement setting forth the
terms and provisions applicable to an Award granted under the Plan, or (b) a
written or electronic instrument issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof. An Award Agreement may be in the form of an agreement to
be executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Committee. The Committee may provide for the use of
electronic, internet or other non-paper Award Agreements, and the use of
electronic, internet or other non-paper means for the acknowledgement thereof,
agreement thereto and actions thereunder by a Participant.

2.4.   “Beneficial Ownership” (including correlative terms) shall have the
meaning given such term in Rule 13d-3 promulgated under the Exchange Act.

 

-2-



--------------------------------------------------------------------------------

2.5.   “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.6.   “Cause” shall have the definition given such term in a Participant’s
Award Agreement, or in the absence of any such definition, as determined in good
faith by the Committee.

2.7.   “Change of Control” means the occurrence of any of the following:

(a)   an acquisition in one transaction or a series of related transactions
(other than directly from the Company or pursuant to Awards granted under the
Plan or compensatory options or other similar awards granted by the Company) by
any Person of any Voting Securities of the Company, immediately after which such
Person has Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change of Control has occurred pursuant
to this Section 2.7(a), Voting Securities of the Company which are acquired in a
Non-Control Acquisition shall not constitute an acquisition that would cause a
Change of Control; or

(b)   any Person acquires in one transaction or a series of related transactions
(or has acquired during the twelve (12)-month period ending on the date of the
most recent acquisition by such Person) Beneficial Ownership of Voting
Securities of the Company possessing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change of Control has occurred
pursuant to this Section 2.7(b), Voting Securities of the Company which are
acquired in a Non-Control Acquisition shall not constitute an acquisition that
would cause a Change of Control; or

(c)   the individuals who, immediately prior to the Effective Date, are members
of the Board (the “Company Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
election, or nomination for election of any new director was approved by a vote
of at least a majority of the Company Incumbent Board, such new director shall,
for purposes of the Plan, be considered as a member of the Company Incumbent
Board; provided further, however, that no individual shall be considered a
member of the Company Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Company Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Company Proxy Contest; or

(d)   the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company unless:

(i)       the shareholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, more than fifty percent (50%) of the combined voting power of

 

-3-



--------------------------------------------------------------------------------

the outstanding Voting Securities of the corporation resulting from such merger
or consolidation or reorganization (the “Company Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities of
the Company immediately before such merger, consolidation, recapitalization or
reorganization; and

(ii)       the individuals who were members of the Company Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, recapitalization or reorganization constitute at least a majority
of the members of the board of directors of the Company Surviving Corporation,
or a corporation Beneficially Owning, directly or indirectly, a majority of the
voting securities of the Company Surviving Corporation, and

(iii)      no Person, other than (A) the Company, (B) any Related Entity,
(C) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to such merger, consolidation, recapitalization or
reorganization, was maintained by the Company, the Company Surviving
Corporation, or any Related Entity or (D) any Person who, together with its
Affiliates, immediately prior to such merger, consolidation, recapitalization or
reorganization had Beneficial Ownership of fifty percent (50%) or more of the
then outstanding Voting Securities of the Company, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Company Surviving Corporation’s then outstanding Voting
Securities

(a transaction described in clauses (d)(i) through (d)(iii) above is referred to
herein as a “Non-Control Transaction”); or

(e)   any approval of any plan or proposal for the liquidation or dissolution of
the Company; or

(f)   any sale, lease, exchange, transfer or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets or business of the Company to any Person (other than (A) a transfer
or distribution to a Related Entity, or (B) a transfer or distribution to the
Company’s shareholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities of the Company as a result of the acquisition of
Voting Securities of the Company by the Company which, by reducing the number of
Voting Securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and (1) before
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities of the Company in a related
transaction or (2) after such share acquisition by the

 

-4-



--------------------------------------------------------------------------------

Company the Subject Person becomes the Beneficial Owner of any new or additional
Voting Securities of the Company which in either case increases the percentage
of the then outstanding Voting Securities of the Company Beneficially Owned by
the Subject Person, then a Change of Control shall be deemed to occur.

Solely for purposes of this Section 2.7, (1) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person, and (2)
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Any Relative (for
this purpose, “Relative” means a spouse, child, parent, parent of spouse,
sibling or grandchild) of an individual shall be deemed to be an Affiliate of
such individual for this purpose. None of the Company or any Person controlled
by the Company shall be deemed to be an Affiliate of any holder of Shares.

For the avoidance of doubt, the formation of the Company as a wholly-owned
subsidiary of The First American Corporation, the consummation of any or all of
the transactions contemplated by the Separation and Distribution Agreement
between the Company and The First American Corporation, dated as of June 1, 2010
(the “Separation Agreement”) and any changes to the capital structure of the
Company or the ownership of the Voting Securities of the Company made prior to
the time of the consummation of the distribution of the Company’s securities to
the shareholders of The First American Corporation pursuant to the terms of the
Separation Agreement, will not be considered a Change of Control for purposes of
this Plan.

2.8.  “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including rules and regulations promulgated thereunder and
successor provisions and rules and regulations thereto.

2.9.  “Committee” means the Compensation Committee of the Board of Directors or
a subcommittee thereof, or such other committee designated by the Board to
administer the Plan.

2.10.          “Company Incumbent Board” shall have the meaning provided in
Section 2.7(c).

2.11.          “Company Proxy Contest” shall have the meaning provided in
Section 2.7(c).

2.12.          “Company Surviving Corporation” has the meaning provided in
Section 2.7(d)(i).

2.13.          “Covered Employee” means any Employee who is or may become a
“covered employee,” as defined in Code Section 162(m), and who is designated,
either as an individual Employee or a member of a class of Employees, by the
Committee within the shorter of (i) ninety (90) days after the beginning of the
Performance Period, or (ii) the first twenty-five percent (25%) of the
Performance Period, as a “Covered Employee” under the Plan for such applicable
Performance Period.

 

-5-



--------------------------------------------------------------------------------

2.14.            “Director” means any individual who is a member of the Board of
Directors of the Company.

2.15.            “Disability” means the inability to engage in any substantial
gainful occupation to which the relevant individual is suited by education,
training or experience, by reason of any medically determinable physical or
mental impairment, which condition can be expected to result in death or
continues for a continuous period of not less than twelve (12) months; provided,
however, that, for purposes of ISOs, “Disability” shall mean “permanent and
total disability” as set forth in Section 22(e)(3) of the Code.

2.16.            “Dividend Equivalents” means the equivalent value (in cash or
Shares) of dividends that would otherwise be paid on the Shares subject to an
Award but that have not been issued or delivered, as described in Article XII.

2.17.            “Effective Date” shall have the meaning ascribed to such term
in Section 1.1.

2.18.            “Employee” means any person designated as an employee of the
Company, a Subsidiary and/or an Affiliate on the payroll records thereof. An
Employee shall not include any individual during any period he or she is
classified or treated by the Company, a Subsidiary or an Affiliate as an
independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency or any other entity other than the Company, a
Subsidiary and/or an Affiliate without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, a Subsidiary and/or an
Affiliate during such period. As further provided in Section 20.4, for purposes
of the Plan, upon approval by the Committee, the term Employee may also include
Employees whose employment with the Company, a Subsidiary or an Affiliate has
been terminated subsequent to being granted an Award under the Plan. For the
avoidance of doubt, a Director who would otherwise be an “Employee” within the
meaning of this Section 2.18 shall be considered an Employee for purposes of the
Plan.

2.19.            “Exchange Act” means the Securities Exchange Act of 1934, as it
may be amended from time to time, including the rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.

2.20.            “Fair Market Value” means the fair market value of the Shares
as determined by the Committee by the reasonable application of such reasonable
valuation method, consistently applied, as the Committee deems appropriate;
provided, however, that, with respect to ISOs, for purposes of Section 6.3 and
6.9(c), such fair market value shall be determined subject to Section 422(c)(7)
of the Code; provided further, however, that (a) if the Shares are readily
tradable on an established securities market, Fair Market Value on any date
shall be the last sale price reported for the Shares on such market on such date
or, if no sale is reported on such date, on the last date preceding such date on
which a sale was reported, or (b) if the Shares are admitted for listing on the
New York Stock Exchange or other comparable market, Fair Market Value on any
date shall be the last sale price reported for the Shares on such market on such
date or, if no sale is reported on such date, on the last day preceding such
date on which

 

-6-



--------------------------------------------------------------------------------

a sale was reported. In each case, the Committee shall determine Fair Market
Value in a manner that satisfies the applicable requirements of Code Section
409A.

2.21.            “Fiscal Year” means the calendar year, or such other
consecutive twelve-month period as the Committee may select.

2.22.            “Freestanding SAR” means a SAR that is granted independently of
any Options, as described in Article VII.

2.23.            “Grant Price” means the price established at the time of grant
of a SAR pursuant to Article VII, used to determine whether there is any payment
due upon exercise of the SAR.

2.24.            “Incentive Stock Option” or “ISO” means a right to purchase
Shares under the Plan in accordance with the terms and conditions set forth in
Article VI and which is designated as an Incentive Stock Option and which is
intended to meet the requirements of Section 422 of the Code.

2.25.            “Insider” means an individual who is, on the relevant date, an
officer, director or ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act.

2.26.             “Non-Control Acquisition” means an acquisition (whether by
merger, stock purchase, asset purchase or otherwise) by (a) an employee benefit
plan (or a trust forming a part thereof) maintained by (i) the Company or
(ii) any corporation or other Person of which fifty percent (50%) or more of its
total value or total voting power of its Voting Securities or equity interests
is owned, directly or indirectly, by the Company (a “Related Entity”); (b) the
Company or any Related Entity; (c) any Person in connection with a Non-Control
Transaction; or (d) any Person that owns, together with its Affiliates,
Beneficial Ownership of fifty percent (50%) or more of the outstanding Voting
Securities of the Company on the Effective Date.

2.27.             “Non-Control Transaction” shall have the meaning provided in
Section 2.7(d).

2.28.             “Non-Employee Director” means a Director who is not an
Employee.

2.29.             “Nonqualified Stock Option” or “NQSO” means a right to
purchase Shares under the Plan in accordance with the terms and conditions set
forth in Article VI and which is not intended to meet the requirements of
Section 422 of the Code or otherwise does not meet such requirements.

2.30.            “Notice” means notice provided by a Participant to the Company
in a manner prescribed by the Committee.

2.31.            “Option” or “Stock Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Article VI.

 

-7-



--------------------------------------------------------------------------------

2.32.            “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.

2.33.            “Other Stock-Based Award” means an equity-based or
equity-related Award described in Section 10.1, granted in accordance with the
terms and conditions set forth in Article X.

2.34.            “Participant” means any eligible individual as set forth in
Article V who holds one or more outstanding Awards.

2.35.            “Performance-Based Compensation” means compensation under an
Award that is intended to satisfy the requirements of Code Section 162(m) for
certain performance-based compensation paid to Covered Employees.
Notwithstanding the foregoing, nothing in the Plan shall be construed to mean
that an Award which does not satisfy the requirements for performance-based
compensation under Code Section 162(m) does not constitute performance-based
compensation for other purposes, including Code Section 409A.

2.36.            “Performance Measure” means performance criteria or measures as
described in Section 11.1 on which the performance goals described in Article XI
are based and which are approved by the Company’s shareholders pursuant to the
Plan in order to qualify certain Awards as Performance-Based Compensation in
accordance with Article XI.

2.37.            “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to, or the amount or entitlement to, an Award.

2.38.            “Performance Share” means an Award of a performance share
granted to a Participant, as described in Article IX.

2.39.            “Performance Unit” means an Award of a performance unit granted
to a Participant, as described in Article IX.

2.40.            “Period of Restriction” means the period during which Shares of
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture, and, in the case of Restricted Stock, the transfer of Shares of
Restricted Stock is limited in some way, as provided in Article VIII.

2.41.            “Person” means “person” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act, including any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity or any group of persons.

2.42.            “Qualified Change of Control” means a Change of Control that
qualifies as a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, within
the meaning of Section 409A(a)(2)(A)(v) of the Code.

2.43.            “Related Entity” has the meaning provided in Section 2.26.

 

-8-



--------------------------------------------------------------------------------

2.44.            “Restricted Stock” means an Award granted to a Participant
pursuant to Article VIII.

2.45.            “Restricted Stock Unit” means an Award, whose value is equal to
a Share, granted to a Participant pursuant to Article VIII.

2.46.            “Retirement” means Termination of a Participant due to either
(a) retirement in accordance with any employee pension benefit plan maintained
by the Company that is intended to satisfy the requirements of Section 401(a) of
the Code entitling such Participant to a full pension under such plan or
(b) retirement with the consent of the Committee.

2.47.            “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any
successor rule, as the same may be amended from time to time.

2.48.            “Securities Act” means the Securities Act of 1933, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

2.49.            “Share” means a share of common stock, par value $0.00001 per
share, of the Company (including any new, additional or different stock or
securities resulting from any change in corporate capitalization as listed in
Section 4.3).

2.50.            “Stock Appreciation Right” or “SAR” means an Award, granted
alone (a “Freestanding SAR”) or in connection with a related Option (a “Tandem
SAR”), designated as a SAR, pursuant to the terms of Article VII.

2.51.            “Subject Person” has the meaning provided in Section 2.7.

2.52.            “Subsidiary” means any present or future corporation which is
or would be a “subsidiary corporation” of the Company as the term is defined in
Section 424(f) of the Code.

2.53.            “Substitute Awards” means Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, options or
other awards previously granted, or the right or obligation to grant future
options or other awards, by a company acquired by the Company, a Subsidiary
and/or an Affiliate or with which the Company, a Subsidiary and/or an Affiliate
combines, or otherwise in connection with any merger, consolidation, acquisition
of property or stock, or reorganization involving the Company, a Subsidiary or
an Affiliate, including a transaction described in Code Section 424(a).

2.54.            “Tandem SAR” means a SAR that is granted in connection with a
related Option pursuant to Article VII.

2.55.            “Termination” means the time when a Participant ceases the
performance of services for the Company, any Affiliate or Subsidiary, as
applicable, for any reason, with or without Cause, including a Termination by
resignation, discharge, death, Disability or Retirement, but excluding (a) a
Termination where there is a simultaneous reemployment or continuing employment
of a Participant by the Company, Affiliate or any Subsidiary, (b) at the

 

-9-



--------------------------------------------------------------------------------

discretion of the Committee, a Termination that results in a temporary
severance, and (c) at the discretion of the Committee, a Termination of an
Employee that is immediately followed by the Participant’s service as a
Non-Employee Director. Notwithstanding any other provisions of the Plan or any
Award Agreement to the contrary, a Termination shall not be deemed to have
occurred for purposes of any provision the Plan or any Award Agreement providing
for payment or distribution with respect to an Award constituting deferred
compensation subject to Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A.

2.56.            “Voting Securities” shall mean, with respect to any Person that
is a corporation, all outstanding voting securities of such Person entitled to
vote generally in the election of the board of directors of such Person.

ARTICLE III.

ADMINISTRATION

3.1.  General.   The Committee shall have exclusive authority to operate, manage
and administer the Plan in accordance with its terms and conditions.
Notwithstanding the foregoing, in its absolute discretion, the Board may at any
time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3) or Section 162(m) of the
Code, are required to be determined in the sole discretion of the Committee. If
and to the extent that the Committee does not exist or cannot function, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee, subject to the limitations set forth in the
immediately preceding sentence. Notwithstanding any other provision of the Plan
to the contrary, any action or determination specifically affecting or relating
to an Award granted to a Non-Employee Director shall be taken or approved, by
the Board or the Committee.

3.2.  Committee.  The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board of Directors. The
Committee shall consist of not less than three (3) non-employee members of the
Board, each of whom satisfies such criteria of independence as the Board may
establish and such additional regulatory or listing requirements as the Board
may determine to be applicable or appropriate. Appointment of Committee members
shall be effective upon their acceptance of such appointment. Committee members
may be removed by the Board at any time either with or without cause, and such
members may resign at any time by delivering notice thereof to the Board. Any
vacancy on the Committee, whether due to action of the Board or any other
reason, shall be filled by the Board. The Committee shall keep minutes of its
meetings. A majority of the Committee shall constitute a quorum and a majority
of a quorum may authorize any action.

3.3.  Authority of the Committee.    The Committee shall have full discretionary
authority to grant, pursuant to the terms of the Plan, Awards to those
individuals who are eligible to receive Awards under the Plan. Except as limited
by law or by the Articles of Incorporation or Bylaws of the Company, and subject
to the provisions herein, the Committee shall have full power, in accordance
with the other terms and provisions of the Plan, to:

 

-10-



--------------------------------------------------------------------------------

 (a)      select Employees and Non-Employee Directors who may receive Awards
under the Plan and become Participants;

 (b)      determine eligibility for participation in the Plan and decide all
questions concerning eligibility for, and the amount of, Awards under the Plan;

 (c)      determine the sizes and types of Awards;

 (d)      determine the terms and conditions of Awards, including the Option
Prices of Options and the Grant Prices of SARs;

 (e)      grant Awards as an alternative to, or as the form of payment for
grants or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate;

 (f)      grant Substitute Awards on such terms and conditions as the Committee
may prescribe, subject to compliance with the ISO rules under Code Section 422
and the nonqualified deferred compensation rules under Code Section 409A, where
applicable;

 (g)      make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such Termination occurs by reason of Cause,
Disability or Retirement or in connection with a Change of Control and whether a
leave constitutes a Termination;

 (h)      construe and interpret the Plan and any agreement or instrument
entered into under the Plan, including any Award Agreement;

 (i)      establish and administer any terms, conditions, restrictions,
limitations, forfeiture, vesting or exercise schedule, and other provisions of
or relating to any Award;

 (j)      establish and administer any performance goals in connection with any
Awards, including related Performance Measures or performance criteria and
applicable Performance Periods, determine the extent to which any performance
goals and/or other terms and conditions of an Award are attained or are not
attained, and certify whether, and to what extent, any such performance goals
and other material terms applicable to Awards intended to qualify as
Performance-Based Compensation were in fact satisfied;

 (k)      construe any ambiguous provisions, correct any defects, supply any
omissions and reconcile any inconsistencies in the Plan and/or any Award
Agreement or any other instrument relating to any Awards;

 (l)      establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;

 (m)    make all valuation determinations relating to Awards and the payment or
settlement thereof;

 

-11-



--------------------------------------------------------------------------------

 (n)      grant waivers of terms, conditions, restrictions and limitations under
the Plan or applicable to any Award, or accelerate the vesting or exercisability
of any Award;

 (o)      subject to the provisions of Article XVI, amend or adjust the terms
and conditions of any outstanding Award and/or adjust the number and/or class of
shares of stock subject to any outstanding Award;

 (p)      at any time and from time to time after the granting of an Award,
specify such additional terms, conditions and restrictions with respect to such
Award as may be deemed necessary or appropriate to ensure compliance with any
and all applicable laws or rules, including terms, restrictions and conditions
for compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

 (q)      offer to buy out an Award previously granted, based on such terms and
conditions as the Committee shall establish with and communicate to the
Participant at the time such offer is made;

 (r)      determine whether, and to what extent and under what circumstances
Awards may be settled in cash, Shares or other property or canceled or
suspended; and

 (s)      exercise all such other authorities, take all such other actions and
make all such other determinations as it deems necessary or advisable for the
proper operation and/or administration of the Plan.

3.4.  Award Agreements.  The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted. Each Award shall be evidenced by
an Award Agreement; however, two or more Awards granted to a single Participant
may be combined in a single Award Agreement. An Award Agreement shall not be a
precondition to the granting of an Award; provided, however, that (a) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(b) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award. The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements. Any Award Agreement
may be supplemented or amended in writing from time to time as approved by the
Committee; provided that the terms and conditions of any such Award Agreement as
supplemented or amended are not inconsistent with the provisions of the Plan. In
the event of any dispute or discrepancy concerning the terms of an Award, the
records of the Committee or its designee shall be determinative.

3.5.  Discretionary Authority; Decisions Binding.    The Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the

 

-12-



--------------------------------------------------------------------------------

exercise of its authority under the Plan. All determinations, decisions, actions
and interpretations by the Committee with respect to the Plan and any Award
Agreement, and all related orders and resolutions of the Committee shall be
final, conclusive and binding on all Participants, the Company and its
shareholders, any Subsidiary or Affiliate and all persons having or claiming to
have any right or interest in or under the Plan and/or any Award Agreement. The
Committee shall consider such factors as it deems relevant to making or taking
such decisions, determinations, actions and interpretations, including the
recommendations or advice of any Director or officer or employee of the Company,
any director, officer or employee of a Subsidiary or Affiliate and such
attorneys, consultants and accountants as the Committee may select. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

3.6.  Attorneys; Consultants.    The Committee may consult with counsel who may
be counsel to the Company. The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Employee, as the
Committee deems necessary or appropriate. The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.

3.7.  Delegation of Administration.  Except to the extent prohibited by
applicable law, including any applicable exemptive rule under Section 16 of the
Exchange Act (including Rule 16b-3) or Section 162(m) of the Code, or the
applicable rules of a stock exchange, the Committee may, in its discretion,
allocate all or any portion of its responsibilities and powers under this
Article III to any one or more of its members and/or delegate all or any part of
its responsibilities and powers under this Article III to any person or persons
selected by it; provided, however, that the Committee may not delegate its
authority to correct defects, omissions or inconsistencies in the Plan. Any such
authority delegated or allocated by the Committee under this Section 3.7 shall
be exercised in accordance with the terms and conditions of the Plan and any
rules, regulations or administrative guidelines that may from time to time be
established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.

ARTICLE IV.

SHARES SUBJECT TO THE PLAN AND ANNUAL AWARD LIMITS

4.1.  Number of Shares Available for Grants.  The shares of stock subject to
Awards granted under the Plan shall be Shares. Such Shares subject to the Plan
may be either authorized and unissued shares (which will not be subject to
preemptive rights) or previously issued shares acquired by the Company or any
Subsidiary. Subject to adjustment as provided in Section 4.3, the total number
of Shares that may be delivered pursuant to Awards under the Plan shall be
sixteen million (16,000,000) Shares. If (a) any Shares are subject to an Option,
SAR, or other Award which for any reason expires or is terminated or canceled
without having been fully exercised, or are subject to any Restricted Stock
Award (including any Shares subject to a

 

-13-



--------------------------------------------------------------------------------

Participant’s Restricted Stock Award that are repurchased by the Company at the
Participant’s cost), Restricted Stock Unit Award or other Award granted under
the Plan which are forfeited, or (b) any Award based on Shares is settled for
cash, expires or otherwise terminates without the issuance of such Shares, the
Shares subject to any such Award shall, to the extent of any such expiration,
termination, cancellation, forfeiture or cash settlement, be available for
delivery in connection with future Awards under the Plan; provided, however,
that (i) all Shares covered by a SAR, to the extent that it is exercised, and
whether or not Shares are actually issued to the Participant upon exercise of
the SAR and (ii) all Shares withheld by the Company to pay the exercise price of
an Option and/or the withholding taxes related an Award shall reduce the total
number of Shares available for delivery under the Plan. Any Shares delivered
under the Plan upon exercise or satisfaction of Substitute Awards shall not
reduce the Shares available for delivery under the Plan; provided, however, that
the total number of Shares that may be delivered pursuant to Incentive Stock
Options granted under the Plan shall be the number of Shares set forth in the
first sentence of this Section 4.1, as adjusted pursuant to this Section 4.1,
but without application of the foregoing provisions of this sentence.

4.2.   Annual Award Limits.   The following limits shall apply to grants of all
Awards under the Plan:

(a)      Options:   The maximum aggregate number of Shares that may be subject
to Options granted in any one Fiscal Year to any one Participant shall be five
hundred thousand (500,000) Shares.

(b)      SARs:   The maximum aggregate number of Shares that may be subject to
Stock Appreciation Rights granted in any one Fiscal Year to any one Participant
shall be five hundred thousand (500,000) Shares. Any Shares covered by Options
which include Tandem SARs granted to one Participant in any Fiscal Year shall
reduce this limit on the number of Shares subject to SARs that can be granted to
such Participant in such Fiscal Year.

(c)      Restricted Stock or Restricted Stock Units:   The maximum aggregate
number of Shares that may be subject to Awards of Restricted Stock or Restricted
Stock Units granted in any one Fiscal Year to any one Participant shall be two
hundred thousand (200,000) Shares.

(d)      Performance Shares or Performance Units:  The maximum aggregate grant
with respect to Awards of Performance Shares or Performance Units granted in any
one Fiscal Year to any one Participant shall be two hundred thousand (200,000)
Shares.

(e)       Other Stock-Based Awards:  The maximum aggregate grant with respect to
Other Stock-Based Awards made in any one Fiscal Year to any one Participant
shall be two hundred thousand (200,000) Shares (or cash amounts based on the
value of such number of Shares).

(f)      Director Awards:  The maximum aggregate dollar value of equity-based
(based on the grant date fair value of equity-based) Awards and cash
compensation

 

-14-



--------------------------------------------------------------------------------

granted under this Plan or otherwise during any one Fiscal Year to any one
Participant who is a Non-Employee Director shall not exceed $500,000.

To the extent required by Section 162(m) of the Code, Shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (a) and (b) immediately preceding.

4.3.  Adjustments in Authorized Shares.   In the event of any corporate event or
transaction (including a change in the Shares or the capitalization of the
Company), such as a reclassification, recapitalization, merger, consolidation,
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), issuance of warrants or rights,
dividend or other distribution (whether in the form of cash, stock or other
property), stock split or reverse stock split, spin-off, split-up, combination
or exchange of shares, repurchase of shares, or other like change in corporate
structure, partial or complete liquidation of the Company or distribution (other
than ordinary cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, shall substitute or adjust,
as applicable, the number, class and kind of securities which may be delivered
under Section 4.1; the number, class and kind, and/or price (such as the Option
Price of Options or the Grant Price of SARs) of securities subject to
outstanding Awards; the Award limits set forth in Section 4.2; and other value
determinations applicable to outstanding Awards; provided, however, that the
number of Shares subject to any Award shall always be a whole number. The
Committee shall also make appropriate adjustments and modifications in the terms
of any outstanding Awards to reflect or related to any such events, adjustments,
substitutions or changes, including modifications of performance goals and
changes in the length of Performance Periods, subject to the requirements of
Article XI in the case of Awards intended to qualify as Performance-Based
Compensation. Any adjustment, substitution or change pursuant to this
Section 4.3 made with respect to an Award intended to be an Incentive Stock
Option shall be made only to the extent consistent with such intent, unless the
Committee determines otherwise, and any such adjustment that is made with
respect to an Award that provides for Performance-Based Compensation shall be
made consistent with the intent that such Award qualify for the
performance-based compensation exception under Section 162(m) of the Code. The
Committee shall not make any adjustment pursuant to this Section 4.3 that would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Code Section 409A, or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Code Section 409A. All
determinations of the Committee as to adjustments or changes, if any, under this
Section 4.3 shall be conclusive and binding on the Participants.

4.4.  No Limitation on Corporate Actions.   The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company, any Subsidiary or any Affiliate to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or
business structure, any merger or consolidation, any issuance of debt, preferred
or prior preference stock ahead of or affecting the Shares, additional shares of
capital stock or other securities or subscription rights thereto, any
dissolution or liquidation, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding. Further, except as expressly
provided herein or by the Committee, (i) the issuance by the Company of Shares
or any class of securities convertible into shares of stock of any class, for

 

-15-



--------------------------------------------------------------------------------

cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, (ii) the
payment of an ordinary dividend in cash or property other than Shares, or
(iii) the occurrence of any similar transaction, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to Awards theretofore granted
or the Option Price, Grant Price or purchase price per share applicable to any
Award, unless the Committee shall determine, in its discretion, that an
adjustment is necessary or appropriate.

ARTICLE V.

ELIGIBILITY AND PARTICIPATION

5.1.  Eligibility.   Employees and Non-Employee Directors shall be eligible to
become Participants and receive Awards in accordance with the terms and
conditions of the Plan, subject to the limitations on the granting of ISOs set
forth in Section 6.9(a), the granting of SARs set forth in Section 7.1 and the
granting of Performance Units and Performance Shares set forth in Section 9.1.

5.2.  Actual Participation.   Subject to the provisions of the Plan, the
Committee may, from time to time, select Participants from all eligible
Employees and Non-Employee Directors and shall determine the nature and amount
of each Award.

ARTICLE VI.

STOCK OPTIONS

6.1.  Grant of Options.   Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee. The
Committee may grant an Option or provide for the grant of an Option, either from
time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including the achievement of performance goals,
the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others. The granting of an Option shall take
place when the Committee by resolution, written consent or other appropriate
action determines to grant such Option for a particular number of Shares to a
particular Participant at a particular Option Price.

6.2.  Award Agreement.     Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option shall become exercisable and such other provisions as the
Committee shall determine, which are not inconsistent with the terms of the
Plan; provided that if an Award Agreement does not contain exercisability
criteria, the Option governed by such Award Agreement shall become exercisable
in equal parts on each of the first five (5) anniversaries of the date on which
the Option was granted, subject to the other terms and conditions of the Award
Agreement and the Plan. The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO. To the extent that any Option does
not qualify as an ISO (whether because of its provisions or the time or manner
of its exercise or otherwise), such Option, or the portion thereof which does
not so qualify, shall constitute a separate NQSO.

 

-16-



--------------------------------------------------------------------------------

6.3.  Option Price.   The Option Price for each Option shall be determined by
the Committee and set forth in the Award Agreement; provided that, subject to
Section 6.9(c), the Option Price of an Option shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted; provided further, that Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4.3, in the form of stock
options, shall have an Option Price per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted, as determined by the
Committee.

6.4.  Duration of Options.   Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant and set forth
in the Award Agreement; provided, however, that no Option shall be exercisable
later than the tenth (10th) anniversary of its date of grant, subject to the
respective last sentences of Sections 6.5 and 6.9(c).

6.5.  Exercise of Options.   Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant. An Agreement may provide
that the period of time over which an Option other than an ISO may be exercised
shall be automatically extended if on the scheduled expiration date of such
Option the Optionee’s exercise of such Option would violate applicable
securities laws; provided, however, that during such extended exercise period
the Option may only be exercised to the extent the Option was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option first would no
longer violate such laws.

6.6.  Payment.   Options shall be exercised by the delivery of a written notice
of exercise to the Company, in a form specified or accepted by the Committee, or
by complying with any alternative exercise procedures that may be authorized by
the Committee, setting forth the number of Shares with respect to which the
Option is to be exercised, accompanied by full payment for such Shares, which
shall include applicable taxes, if any, in accordance with Article XVII. The
Option Price upon exercise of any Option shall be payable to the Company in full
either: (a) in cash or its equivalent; (b) subject to such terms, conditions and
limitations as the Committee may prescribe, by tendering (either by actual
delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price, (c) by a combination of
(a) and (b); or (d) by any other method approved or accepted by the Committee in
its sole discretion, including, if the Committee so determines, a cashless
(broker-assisted) exercise that complies with all applicable laws and/or by the
Company withholding of Shares otherwise deliverable upon exercise of such
Option. Subject to any governing rules or regulations, as soon as practicable
after receipt of a written notification of exercise and full payment in
accordance with the preceding provisions of this Section 6.6, the Company shall
deliver to the Participant exercising an Option, in the Participant’s name,
evidence of book entry Shares, or, upon the Participant’s request, Share
certificates, in an appropriate amount based upon the number of Shares purchased
under the Option, subject to Section 20.10. Unless otherwise determined by the
Committee, all payments under all of the methods described above shall be paid
in United States dollars.

 

-17-



--------------------------------------------------------------------------------

6.7.  Rights as a Shareholder.   No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a shareholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.

6.8.  Termination of Employment or Service.   Except as otherwise provided in
the Award Agreement, an Option may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting of such Option and ending on the date of exercise of such Option the
Participant is an Employee or Non-Employee Director, and shall terminate
immediately upon a Termination of the Participant.

Notwithstanding the immediately foregoing paragraph, an Option may only be
exercised following Termination as provided below in this Section 6.8, unless
otherwise provided by the Committee or in the Award Agreement:

  (a)      In the event a Participant ceases to be an Employee because of
Retirement or ceases to be a Non-Employee Director because of voluntary
resignation, the Participant shall have the right to exercise his or her Option,
to the extent exercisable as of the date of such Retirement or voluntary
resignation, respectively, at any time within one (1) year after Retirement or
voluntary resignation, respectively.

  (b)      In the event a Participant ceases to be an Employee or Non-Employee
Director due to Disability, the Option held by the Participant may be exercised,
to the extent exercisable as of the date of such Termination, at any time within
one (1) year after such Termination.

  (c)      In the event a Participant’s employment with the Company or any
Affiliate or Subsidiary or a Participant’s rendering of services as a
Non-Employee Director to the Company ceases for reasons other than those
described in subsections (a) or (b) immediately above and not due to Termination
for Cause, his or her Option, to the extent exercisable as of the date of such
Termination, may be exercised at any time prior to the first (1st) anniversary
of the date of such Termination.

  (d)      In the event a Participant dies either while an Employee or
Non-Employee Director or after Termination under circumstances described in
subsections (a), (b) or (c) immediately above within the applicable time period
described therein, any Options held by such Participant, to the extent such
Options would have been exercisable in accordance with the applicable subsection
of this Section 6.8 as of the date of the Participant’s death, may be exercised
at any time within one (1) year after the Participant’s death by the
Participant’s beneficiary or the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired the
Option directly from the Participant by bequest or inheritance, in accordance
herewith.

Notwithstanding the foregoing provisions of this Section 6.8 to the contrary,
the Committee may determine in its discretion that an Option may be exercised
following any such Termination, whether or not exercisable at the time of such
Termination. Subsections (a), (b), (c) and (d) of

 

-18-



--------------------------------------------------------------------------------

this Section 6.8, and the immediately preceding sentence, shall be subject to
the condition that, except as otherwise provided by the Committee, no Option may
be exercised after a Participant’s Termination for Cause or after the expiration
date of such Option specified in the applicable Award Agreement.

6.9.   Limitations on Incentive Stock Options.

(a)      General.   No ISO shall be granted to any individual otherwise eligible
to participate in the Plan who is not an Employee of the Company or a Subsidiary
on the date of granting of such Option. Any ISO granted under the Plan shall
contain such terms and conditions, consistent with the Plan, as the Committee
may determine to be necessary to qualify such Option as an “incentive stock
option” under Section 422 of the Code. Any ISO granted under the Plan may be
modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.

(b)      $100,000 Per Year Limitation.   Notwithstanding any intent to grant
ISOs, an Option granted under the Plan will not be considered an ISO to the
extent that it, together with any other “incentive stock options” (within the
meaning of Section 422 of the Code, but without regard to subsection (d) of such
Section) under the Plan and any other “incentive stock option” plans of the
Company, any Subsidiary and any “parent corporation” of the Company within the
meaning of Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the time the Option with respect to such Shares is granted.
The rule set forth in the preceding sentence shall be applied by taking Options
into account in the order in which they were granted.

(c)      Options Granted to Certain Shareholders. No ISO shall be granted to an
individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the time the Option is granted, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code. This restriction does not
apply if at the time such ISO is granted the Option Price of the ISO is at least
110% of the Fair Market Value of a Share on the date such ISO is granted, and
the ISO by its terms is not exercisable after the expiration of five years from
such date of grant.

6.10.            No Repricing.  Notwithstanding anything in the Plan to the
contrary, no Option may be repriced, regranted through cancellation, or
otherwise amended to reduce the Option Price applicable thereto (other than with
respect to adjustments described in Section 4.3) without the approval of the
Company’s shareholders to the extent required by the listing requirements of any
national securities exchange on which the Company’s securities are then actively
traded.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VII.

STOCK APPRECIATION RIGHTS

7.1.  Grant of SARs.   Subject to the terms and conditions of the Plan, SARs may
be granted to Participants other than Non-Employee Directors at any time and
from time to time as shall be determined by the Committee. The Committee may
grant a SAR (a) in connection and simultaneously with the grant of an Option (a
Tandem SAR) or (b) independent of, and unrelated to, an Option (a Freestanding
SAR). The Committee shall have complete discretion in determining the number of
Shares to which a SAR pertains (subject to Article IV) and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
any SAR. The terms and conditions of SARs shall be consistent with the Plan and
set forth in the Award Agreement and need not be uniform among all SARs or all
Participants receiving such SARs.

7.2.  Grant Price.   The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7.2. The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
such Freestanding SAR is granted, except in the case of Substitute Awards or
Awards granted in connection with an adjustment provided for in Section 4.3. The
Grant Price of a Tandem SAR shall be equal to the Option Price of the related
Option.

7.3.  Exercise of Tandem SARs.   Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable. A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7.7. An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company. Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so exercised.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire
no later than the expiration of the related ISO; (b) the value of the payment
with respect to the Tandem SAR may not exceed the difference between the Fair
Market Value of the Shares subject to the related ISO at the time the Tandem SAR
is exercised and the Option Price of the related ISO; and (c) the Tandem SAR may
be exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

7.4.  Exercise of Freestanding SARs.   Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement.

 

-20-



--------------------------------------------------------------------------------

7.5.   Award Agreement.   Each SAR grant shall be evidenced by an Award
Agreement that shall specify the number of Shares to which the SAR pertains, the
Grant Price, the term of the SAR, and such other terms and conditions as the
Committee shall determine in accordance with the Plan.

7.6.   Term of SARs.   The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that the
term of any Tandem SAR shall be the same as the related Option and no SAR shall
be exercisable more than ten (10) years after it is granted, subject to the last
sentence of Section 6.5 in the case of a Tandem SAR.

7.7.   Payment of SAR Amount.   An election to exercise SARs shall be deemed to
have been made on the date of Notice of such election to the Company. Upon
exercise of a SAR, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying:

(a)      The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price of the SAR; by

(b)      The number of Shares with respect to which the SAR is exercised.

Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR. At the
discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value, or in some combination thereof.

7.8.   Rights as a Shareholder.   A Participant receiving a SAR shall have the
rights of a Shareholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant.

7.9.   Termination of Employment or Service.   Each SAR Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the SAR following such Participant’s Termination, subject to Section 6.8, as
applicable to any Tandem SAR. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all SARs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for Termination.

7.10.           No Repricing.   Notwithstanding anything in the Plan to the
contrary, no SAR may be repriced, regranted through cancellation, or otherwise
amended to reduce the Grant Price applicable thereto (other than with respect to
adjustments described in Section 4.3) without the approval of the Company’s
shareholders to the extent required by the listing requirements of any national
securities exchange on which the Company’s securities are then actively traded.

 

-21-



--------------------------------------------------------------------------------

ARTICLE VIII.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1. Awards of Restricted Stock and Restricted Stock Units.  Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Subject to the
terms and conditions of this Article VIII and the Award Agreement, upon delivery
of Shares of Restricted Stock to a Participant, or creation of a book entry
evidencing a Participant’s ownership of Shares of Restricted Stock, pursuant to
Section 8.6, the Participant shall have all of the rights of a shareholder with
respect to such Shares, subject to the terms and restrictions set forth in this
Article VIII or the applicable Award Agreement or as determined by the
Committee. Restricted Stock Units shall be similar to Restricted Stock, except
no Shares are actually awarded to a Participant who is granted Restricted Stock
Units on the date of grant, and such Participant shall have no rights of a
shareholder with respect to such Restricted Stock Units.

8.2. Award Agreement.   Each Restricted Stock and/or Restricted Stock Unit Award
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

8.3. Nontransferability of Restricted Stock.   Except as provided in this
Article VIII, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.

8.4. Period of Restriction and Other Restrictions.   The Period of Restriction
shall lapse based on continuing service as a Non-Employee Director or continuing
employment with the Company, a Subsidiary or an Affiliate, the achievement of
performance goals, the satisfaction of other conditions or restrictions or upon
the occurrence of other events, in each case, as determined by the Committee, at
its discretion, and stated in the Award Agreement.

8.5. Delivery of Shares, Payment of Restricted Stock Units.   Subject to
Section 20.10, after the last day of the Period of Restriction applicable to a
Participant’s Shares of Restricted Stock, and after all conditions and
restrictions applicable to such Shares of Restricted Stock have been satisfied
or lapse (including satisfaction of any applicable withholding tax obligations),
pursuant to the applicable Award Agreement, such Shares of Restricted Stock
shall become freely transferable by such Participant. After the last day of the
Period of Restriction applicable to a Participant’s Restricted Stock Units, and
after all conditions and restrictions applicable to Restricted Stock Units have
been satisfied or lapse (including satisfaction of any applicable withholding
tax obligations), pursuant to the applicable Award Agreement, such Restricted
Stock Units shall be settled by delivery of Shares, a cash payment determined by
reference to the then-current Fair Market Value of Shares or a combination of
Shares and such cash payment as the Committee, in its sole discretion, shall
determine, either by the terms of the Award Agreement or otherwise.

 

-22-



--------------------------------------------------------------------------------

8.6. Forms of Restricted Stock Awards.    Each Participant who receives an Award
of Shares of Restricted Stock shall be issued a stock certificate or
certificates evidencing the Shares covered by such Award registered in the name
of such Participant, which certificate or certificates may contain an
appropriate legend. The Committee may require a Participant who receives a
certificate or certificates evidencing a Restricted Stock Award to immediately
deposit such certificate or certificates, together with a stock power or other
appropriate instrument of transfer, endorsed in blank by the Participant, with
signatures guaranteed in accordance with the Exchange Act if required by the
Committee, with the Secretary of the Company or an escrow holder as provided in
the immediately following sentence. The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award. Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner. The holding of Shares of Restricted Stock
by the Company or such an escrow holder, or the use of book entries to evidence
the ownership of Shares of Restricted Stock, in accordance with this
Section 8.6, shall not affect the rights of Participants as owners of the Shares
of Restricted Stock awarded to them, nor affect the restrictions applicable to
such shares under the Award Agreement or the Plan, including the Period of
Restriction.

8.7. Voting Rights.    Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock may be granted the right to exercise full voting rights with respect to
those Shares during the Period of Restriction. A Participant shall have no
voting rights with respect to any Restricted Stock Units.

8.8. Dividends and Other Distributions.   During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be credited with any cash
dividends paid with respect to such Shares while they are so held, unless
determined otherwise by the Committee and set forth in the Award Agreement. The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate. Except as set forth in the Award Agreement, in the event of (a) any
adjustment as provided in Section 4.3, or (b) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, as relate to the original Shares of Restricted Stock.

8.9. Termination of Employment or Service.   Except as otherwise provided in
this Section 8.9, during the Period of Restriction, any Restricted Stock Units
and/or Shares of Restricted Stock held by a Participant shall be forfeited and
revert to the Company (or, if Shares of Restricted Sock were sold to the
Participant, the Participant shall be required to resell such Shares to the
Company at cost) upon the Participant’s Termination or the failure to meet or

 

-23-



--------------------------------------------------------------------------------

satisfy any applicable performance goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement. Each
applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock following such Participant’s Termination. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the applicable Award Agreement, need not be uniform among all such Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for, or circumstances of, such Termination.

8.10.            Compliance With Code Section 409A.    Unless the Committee
provides otherwise in an Award Agreement, each Restricted Stock Unit shall be
paid in full to the Participant no later than the fifteenth day of the third
month after the end of the first calendar year in which the Restricted Stock
Unit is no longer subject to a “substantial risk of forfeiture” within the
meaning of Code Section 409A. If the Committee provides in an Award Agreement
that a Restricted Stock Unit is intended to be subject to Code Section 409A, the
Award Agreement shall include terms that are intended to satisfy the
requirements of Code Section 409A.

ARTICLE IX.

PERFORMANCE UNITS AND PERFORMANCE SHARES

9.1. Grant of Performance Units and Performance Shares. Subject to the terms of
the Plan, Performance Units and/or Performance Shares may be granted to
Participants other than Non-Employee Directors in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee, in accordance with the Plan. A Performance Unit or Performance Share
entitles the Participant who receives such Award to receive Shares or cash upon
the attainment of performance goals and/or satisfaction of other terms and
conditions determined by the Committee when the Award is granted and set forth
in the Award Agreement. Such entitlements of a Participant with respect to his
or her outstanding Performance Unit or Performance Share shall be reflected by a
bookkeeping entry in the records of the Company, unless otherwise provided by
the Award Agreement. The terms and conditions of such Awards shall be consistent
with the Plan and set forth in the Award Agreement and need not be uniform among
all such Awards or all Participants receiving such Awards.

9.2. Value of Performance Units and Performance Shares.    Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units and
Performance Shares that will be paid out to the Participant.

9.3. Earning of Performance Units and Performance Shares.   Subject to the terms
of the Plan, after the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares shall be entitled to receive payment on
the number and value of Performance Units or Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals and/or other terms and
conditions have been achieved or satisfied. The Committee shall determine the
extent to which any such pre-established performance goals and/or other terms
and

 

-24-



--------------------------------------------------------------------------------

conditions of a Performance Unit or Performance Share are attained or not
attained following conclusion of the applicable Performance Period. The
Committee may, in its discretion, waive any such performance goals and/or other
terms and conditions relating to any such Award not intended to qualify as
Performance-Based Compensation.

9.4. Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as set forth in the Award Agreement. Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash or in Shares (or in
a combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units or Performance Shares as soon as
practicable after the end of the Performance Period and following the
Committee’s determination of actual performance against the performance goals
and/or other terms and conditions established by the Committee. Such Shares may
be granted subject to any restrictions imposed by the Committee, including
pursuant to Section 20.10. The determination of the Committee with respect to
the form of payment of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

9.5. Rights as a Shareholder.     A Participant receiving a Performance Unit or
Performance Share shall have the rights of a shareholder only as to Shares, if
any, actually received by the Participant upon satisfaction or achievement of
the terms and conditions of such Award and not with respect to Shares subject to
the Award but not actually issued to such Participant.

9.6. Termination of Employment or Service.   Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Performance Units and/or Performance Shares following such Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the applicable Award Agreement, need not be
uniform among all such Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.

9.7. Compliance With Code Section 409A.   Unless the Committee provides
otherwise in an Award Agreement, each Performance Unit and/or Performance Share
that is considered deferred compensation subject to the requirements of Code
Section 409A shall be paid in full to the Participant no later than the
fifteenth day of the third month after the end of the first calendar year in
which such Award is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 409A. If the Committee provides in an Award
Agreement that a Performance Share or Performance Unit is intended to be subject
to Code Section 409A, the Award Agreement shall include terms that are intended
to satisfy the requirements of Code Section 409A.

ARTICLE X.

OTHER STOCK-BASED AWARDS

10.1.            Other Stock-Based Awards.   The Committee may grant types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares), in such
amounts (subject to Article IV) and subject

 

-25-



--------------------------------------------------------------------------------

to such terms and conditions, as the Committee shall determine. Such Other
Stock-Based Awards may involve the transfer of actual Shares to Participants, or
payment in cash or otherwise of amounts based on the value of Shares and may
include Awards designed to comply with or take advantage of the applicable local
laws of jurisdictions other than the United States. The terms and conditions of
such Awards shall be consistent with the Plan and set forth in the Award
Agreement and need not be uniform among all such Awards or all Participants
receiving such Awards.

10.2.            Value of Other Stock-Based Awards.   Each Other Stock-Based
Award shall be expressed in terms of Shares or units based on Shares, as
determined by the Committee. The Committee may establish performance goals in
its discretion, and any such performance goals shall be set forth in the
applicable Award Agreement. If the Committee exercises its discretion to
establish performance goals, the number and/or value of Other Stock-Based Awards
that will be paid out to the Participant will depend on the extent to which such
performance goals are met.

10.3.            Payment of Other Stock-Based Awards.   Payment, if any, with
respect to an Other Stock-Based Award shall be made in accordance with the terms
of the Award, as set forth in the Award Agreement, in cash or Shares as the
Committee determines.

10.4.            Termination of Employment or Service.   The Committee shall
determine the extent to which the Participant shall have the right to receive
Other Stock-Based Awards following the Participant’s Termination. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in the applicable Award Agreement, but need not be
uniform among all Other Stock-Based Awards issued pursuant to the Plan, and may
reflect distinctions based on the reasons for Termination.

10.5.            Compliance With Code Section 409A.    Unless the Committee
provides otherwise in an Award Agreement, each Other Stock-Based Award that is
considered deferred compensation subject to the requirements of Code Section
409A shall be paid in full to the Participant no later than the fifteenth day of
the third month after the end of the first calendar year in which the Other
Stock-Based Award is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 409A. If the Committee provides in an Award
Agreement that an Other Stock-Based Award is intended to be subject to Code
Section 409A, the Award Agreement shall include terms that are intended to
satisfy the requirements of Code Section 409A.

ARTICLE XI.

PERFORMANCE MEASURES

11.1.            Performance Measures.  The objective performance goals upon
which the granting, payment and/or vesting of Awards to Covered Employees that
are intended to qualify as Performance-Based Compensation may occur shall be
based on any one or more of the following Performance Measures selected by the
Committee:

(a)        Earnings per share;

(b)        Net earnings or net income (before or after taxes);

 

-26-



--------------------------------------------------------------------------------

(c)      Net sales or revenue;

(d)      Net operating profit;

(e)      Return measures (including return on assets, capital, invested capital,
equity, sales or revenue);

(f)      Cash flow (including operating cash flow, free cash flow, cash flow
return on equity and cash flow return on investment);

(g)      Earnings before or after interest, taxes, depreciation and/or
amortization;

(h)      Gross or operating margins;

(i)       Productivity ratios;

(j)       Revenue growth;

(k)      Expenses;

(l)       Margins;

(m)     Operating efficiency;

(n)      Customer satisfaction;

(o)      Working capital;

(p)      Market share;

(q)      Share price (including growth measures, market capitalization, total
shareholder return and return relative to market indices); and

(r)       Economic value added or EVA (net operating profit after tax minus
capital multiplied by the cost of capital).

Such performance goals shall be established by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m)(4)(C), or any successor provision thereto, and the regulations
thereunder, for performance-based compensation, and may be set forth in the
applicable Award Agreement. Any Performance Measures may be used to measure the
performance of the Company, its Affiliates, and/or Subsidiaries as a whole or
any business unit of the Company, its Affiliates, and/or Subsidiaries or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Measure
(g) above as compared to various stock market indices.

11.2.          Evaluation of Performance.   Notwithstanding any other provision
of the Plan, payment or vesting of any such Award that is intended to qualify as
Performance-Based Compensation shall not be made until the Committee certifies
in writing that the applicable performance goals and any other material terms of
such Award were in fact satisfied, except as otherwise provided in Section 11.3.
The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c)

 

-27-



--------------------------------------------------------------------------------

the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary, unusual and/or nonrecurring items of gain or loss,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.

11.3.          Adjustment of Performance-Based Compensation.    Notwithstanding
any provision of the Plan to the contrary, with respect to any Award that is
intended to qualify as Performance-Based Compensation, (a) the Committee may
adjust downwards, but not upwards, any amount payable, or other benefits
granted, issued, retained and/or vested pursuant to such an Award on account of
satisfaction of the applicable performance goals on the basis of such further
considerations as the Committee in its discretion shall determine, and (b) the
Committee may not waive the achievement of the applicable performance goals,
except in the case of the Participant’s death or Disability, or a Change of
Control.

11.4.          Committee Discretion.    In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting of such Awards on
performance measures other than those set forth in Section 11.1 and establish
terms and conditions that do not satisfy all of the specific requirements set
forth in this Article XI.

ARTICLE XII.

DIVIDEND EQUIVALENTS

12.1.          Dividend Equivalents.    Unless otherwise provided by the
Committee, no adjustment shall be made in the Shares issuable or taken into
account under Awards on account of cash dividends that may be paid or other
rights that may be issued to the holders of Shares prior to issuance of such
Shares under such Award. The Committee may grant Dividend Equivalents based on
the dividends declared on Shares that are subject to any Award, including any
Award the payment or settlement of which is deferred pursuant to Section 20.6.
Dividend Equivalents may be credited as of the dividend payment dates, during
the period between the date the Award is granted and the date the Award becomes
payable or terminates or expires. Dividend Equivalents may be subject to any
limitations and/or restrictions determined by the Committee. Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time, and shall be paid at such times, as may be determined by the
Committee. Unless the Award Agreement provides otherwise, Dividend Equivalents
that are considered deferred compensation subject to the requirements of Code
Section 409A shall be paid to the Participant at least annually, not later than
the fifteenth day of the third month following the end of the calendar year in
which the Dividend Equivalents are credited (or, if later, the fifteenth day of
the third month following the end of the calendar year in which the Dividend
Equivalents are no longer subject to a substantial risk of forfeiture within the
meaning of Code Section 409A). Any Dividend Equivalents that are accumulated and
paid after the date

 

-28-



--------------------------------------------------------------------------------

specified in the preceding sentence shall be explicitly set forth in a separate
arrangement that provides for the payment of the dividend equivalents at a time
and in a manner that satisfies the requirements of Code Section 409A. No
Dividend Equivalents shall relate to Shares underlying an Option or SAR unless
such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Code
Section 409A.

ARTICLE XIII.

TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION

13.1.          Transferability of Incentive Stock Options.    No ISO or Tandem
SAR granted in connection with an ISO may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or in accordance with Section 13.3. Further,
all ISOs and Tandem SARs granted in connection with ISOs granted to a
Participant shall be exercisable during his or her lifetime only by such
Participant.

13.2.          All Other Awards.  Except as otherwise provided in Section 8.5 or
Section 13.3 or a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to
Section 13.1 and any applicable Period of Restriction. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, or unless the Committee decides to permit further
transferability, subject to Section 13.1 and any applicable Period of
Restriction, all Awards granted to a Participant under the Plan, and all rights
with respect to such Awards, shall be exercisable or available during his or her
lifetime only by or to such Participant. With respect to those Awards, if any,
that are permitted to be transferred to another individual, references in the
Plan to exercise or payment related to such Awards by or to the Participant
shall be deemed to include, as determined by the Committee, the Participant’s
permitted transferee. In the event any Award is exercised by or otherwise paid
to the executors, administrators, heirs or distributees of the estate of a
deceased Participant, or such a Participant’s beneficiary, or the transferee of
an Award, in any such case, pursuant to the terms and conditions of the Plan and
the applicable Agreement and in accordance with such terms and conditions as may
be specified from time to time by the Committee, the Company shall be under no
obligation to issue Shares thereunder unless and until the Company is satisfied,
as determined in the discretion of the Committee, that the person or persons
exercising such Award, or to receive such payment, are the duly appointed legal
representative of the deceased Participant’s estate or the proper legatees or
distributees thereof or the named beneficiary of such Participant, or the valid
transferee of such Award, as applicable. Any purported assignment, transfer or
encumbrance of an Award that does not comply with this Section 13.2 shall be
void and unenforceable against the Company.

13.3.          Beneficiary Designation.  Each Participant may, from time to
time, name any beneficiary or beneficiaries who shall be permitted to exercise
his or her Option or SAR or to whom any benefit under the Plan is to be paid in
case of the Participant’s death before he or she fully exercises his or her
Option or SAR or receives any or all of such benefit. Each such

 

-29-



--------------------------------------------------------------------------------

designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such beneficiary designation, a Participant’s unexercised
Option or SAR, or amounts due but remaining unpaid to such Participant, at the
Participant’s death, shall be exercised or paid as designated by the Participant
by will or by the laws of descent and distribution.

ARTICLE XIV.

RIGHTS OF PARTICIPANTS

14.1.          Rights or Claims.  No individual shall have any rights or claims
under the Plan except in accordance with the provisions of the Plan and any
applicable Award Agreement. The grant of an Award under the Plan shall not
confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in the Plan as being applicable
to such type of Award, or to all Awards, or as are expressly set forth in the
Award Agreement evidencing such Award. Without limiting the generality of the
foregoing, nothing contained in the Plan or in any Award Agreement shall be
deemed to:

 

  (a)

Give any Employee or Non-Employee Director the right to be retained in the
service of the Company, an Affiliate and/or a Subsidiary, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;

 

  (b)

Restrict in any way the right of the Company, an Affiliate and/or a Subsidiary
to terminate, change or modify any Employee’s employment or any Non-Employee
Director’s service as a Director at any time with or without Cause;

 

  (c)

Give any Employee or Non-Employee Director the right to receive any bonus,
whether payable in cash or in Shares, or in any combination thereof, from the
Company, an Affiliate and/or a Subsidiary, nor be construed as limiting in any
way the right of the Company, an Affiliate and/or a Subsidiary to determine, in
its sole discretion, whether or not it shall pay any Employee or Non-Employee
Director bonuses, and, if so paid, the amount thereof and the manner of such
payment; or

 

  (d)

Give any Participant any rights whatsoever with respect to an Award except as
specifically provided in the Plan and the Award Agreement.

14.2.          Adoption of the Plan. The adoption of the Plan shall not be
deemed to give any Employee or Non-Employee Director or any other individual any
right to be selected as a Participant or to be granted an Award, or, having been
so selected, to be selected to receive a future Award.

14.3.          Vesting.  Notwithstanding any other provision of the Plan, a
Participant’s right or entitlement to exercise or otherwise vest in any Award
not exercisable or vested at the time of grant shall only result from continued
services as a Non-Employee Director or continued employment with the Company or
any Subsidiary or Affiliate, or satisfaction of any other performance goals or
other conditions or restrictions applicable, by its terms, to such Award

 

-30-



--------------------------------------------------------------------------------

14.4.          No Effects on Benefits.  Payments and other compensation received
by a Participant under an Award are not part of such Participant’s normal or
expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, arrangements or otherwise. No
claim or entitlement to compensation or damages arises from the termination of
the Plan or diminution in value of any Award or Shares purchased or otherwise
received under the Plan.

14.5.          One or More Types of Awards.  A particular type of Award may be
granted to a Participant either alone or in addition to other Awards under the
Plan.

ARTICLE XV.

CHANGE OF CONTROL

15.1.          Treatment of Outstanding Awards.  In the event of a Change of
Control, unless otherwise specifically prohibited by any applicable laws, rules
or regulations or otherwise provided in any applicable Award Agreement, as in
effect prior to the occurrence of the Change of Control, specifically with
respect to a Change of Control:

(a)       Immediately prior to the occurrence of such Change of Control, any and
all Options, SARs and Other Stock-Based Awards (if applicable) which are
outstanding shall immediately become fully exercisable as to all Shares covered
thereby, notwithstanding anything to the contrary in the Plan or the Award
Agreement, and, in the event of a Participant’s Termination (including
termination of employment or services with any successor of the Company, a
Subsidiary or an Affiliate) under any circumstances during the one year period
following the Change of Control, all Options, SARs and Other Stock-Based Awards
(if applicable) held by such Participant (or such Participant’s beneficiary or
transferee) shall remain exercisable at least until the first anniversary of
such Termination or the expiration of the term of such Option, SAR or Other
Stock-Based Award, if earlier.

(b)       Immediately prior to the occurrence of such Change of Control, any
restrictions, performance goals or other conditions applicable to Restricted
Stock Units, Shares of Restricted Stock and Other Stock-Based Awards previously
awarded to Participants shall be immediately canceled or deemed achieved, the
Period of Restriction applicable thereto shall immediately terminate, and all
restrictions on transfer, sale, assignment, pledge or other disposition
applicable to any such Shares of Restricted Stock shall immediately lapse,
notwithstanding anything to the contrary in the Plan or the Award Agreement.

(c)       Immediately prior to the occurrence of such Change of Control, all
Awards which are outstanding shall immediately become fully vested and
nonforfeitable.

(d)       The target payment opportunities attainable under any outstanding
Awards of Performance Units, Performance Shares and other Awards shall be deemed
to have been fully earned for the entire Performance Period(s) immediately prior
to the effective date of the Change of Control, unless actual performance
exceeds the target, in which

 

-31-



--------------------------------------------------------------------------------

case actual performance shall be used. There shall be paid out to each
Participant holding such an Award denominated in Shares, not later than five
(5) days prior to the effective date of the Change of Control, a pro rata number
of Shares (or the equivalent Fair Market Value thereof, as determined by the
Committee, in cash) based upon an assumed achievement of all relevant targeted
performance goals, unless actual performance exceeds the target, in which case
actual performance shall be used, and upon the length of time within the
Performance Period which has elapsed prior to the Change of Control. Awards
denominated in cash shall be paid pro rata to applicable Participants in cash
within thirty (30) days following the effective date of the Change of Control,
with the pro-ration determined as a function of the length of time within the
Performance Period which has elapsed prior to the Change of Control, and based
on an assumed achievement of all relevant targeted performance goals, unless
actual performance exceeds the target, in which case actual performance shall be
used.

(e)       Subject to Section 15.4, any Award the payment or settlement of which
was deferred under Section 20.6 or otherwise shall be paid or distributed
immediately prior to the Change of Control, except as otherwise provided by the
Committee in accordance with Section 15.1(f).

(f)        In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change of Control, that any outstanding Award shall be
adjusted by substituting for each Share subject to such Award immediately prior
to the transaction resulting in the Change of Control the consideration (whether
stock or other securities of the surviving corporation or any successor
corporation to the Company, or a parent or subsidiary thereof, or that may be
issuable by another corporation that is a party to the transaction resulting in
the Change of Control) received in such transaction by holders of Shares for
each Share held on the closing or effective date of such transaction, in which
event the aggregate Option Price or Grant Price, as applicable, of the Award
shall remain the same; provided, however, that if such consideration received in
such transaction is not solely stock of a successor, surviving or other
corporation, the Committee may provide for the consideration to be received upon
exercise or payment of an Award, for each Share subject to such Award, to be
solely stock or other securities of the successor, surviving or other
corporation, as applicable, equal in fair market value, as determined by the
Committee, to the per-Share consideration received by holders of Shares in such
transaction.

(g)       In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change of Control, that any outstanding Award (or portion
thereof) shall be converted into a right to receive cash, on or as soon as
practicable following the closing date or expiration date of the transaction
resulting in the Change of Control in an amount equal to the highest value of
the consideration to be received in connection with such transaction for one
Share, or, if higher, the highest Fair Market Value of a Share during the thirty
(30) consecutive business days immediately prior to the closing date or
expiration date of such transaction, less the per-Share Option Price, Grant
Price or outstanding unpaid purchase price, as

 

-32-



--------------------------------------------------------------------------------

applicable to the Award, multiplied by the number of Shares subject to such
Award, or the applicable portion thereof.

(h)       The Committee may, in its discretion, provide that an Award can or
cannot be exercised after, or will otherwise terminate or not terminate as of, a
Change of Control.

15.2.          No Implied Rights; Other Limitations.  No Participant shall have
any right to prevent the consummation of any of the acts described in
Section 4.3 or 15.1 affecting the number of Shares available to, or other
entitlement of, such Participant under the Plan or such Participant’s Award. Any
actions or determinations of the Committee under this Article XV need not be
uniform as to all outstanding Awards, nor treat all Participants identically.
Notwithstanding the adjustments described in Section 15.1, in no event may any
Option or SAR be exercised after ten (10) years from the date it was originally
granted, and any changes to ISOs pursuant to this Article XV shall, unless the
Committee determines otherwise, only be effective to the extent such adjustments
or changes do not cause a “modification” (within the meaning of Section
424(h)(3) of the Code) of such ISOs or adversely affect the tax status of such
ISOs.

15.3.          Termination, Amendment, and Modifications of Change of Control
  Provisions.  Notwithstanding any other provision of the Plan (but subject to
the limitations of Section 15.1(g), the last sentence of Section 16.1 and
Section 16.2) or any Award Agreement provision, the provisions of this Article
XV may not be terminated, amended, or modified on or after the date of a Change
of Control to materially impair any Participant’s Award theretofore granted and
then outstanding under the Plan without the prior written consent of such
Participant.

15.4.          Compliance with Code Section 409A.    Notwithstanding any other
provisions of the Plan or any Award Agreement to the contrary, if a Change of
Control that is not a Qualified Change of Control occurs, and payment or
distribution of an Award constituting deferred compensation subject to Code
Section 409A would otherwise be made or commence on the date of such Change of
Control (pursuant to the Plan, the Award Agreement or otherwise), (a) the
vesting of such Award shall accelerate in accordance with the Plan and the Award
Agreement, (b) such payment or distribution shall not be made or commence prior
to the earliest date on which Code Section 409A permits such payment or
distribution to be made or commence without additional taxes or penalties under
Code Section 409A, and (c) in the event any such payment or distribution is
deferred in accordance with the immediately preceding clause (b), such payment
or distribution that would have been made prior to the deferred payment or
commencement date, but for Code Section 409A, shall be paid or distributed on
such earliest payment or commencement date, together, if determined by the
Committee, with interest at the rate established by the Committee. The Committee
shall not extend the period to exercise an Option or Stock Appreciation Right to
the extent that such extension would cause the Option or Stock Appreciation
Right to become subject to Code Section 409A. Additionally, the Committee shall
not take any action pursuant to this Article XV that would cause an Award that
is otherwise exempt from Code Section 409A to become subject to Code Section
409A, or that would cause an Award that is subject to Code Section 409A to fail
to satisfy the requirements of Code Section 409A.

 

-33-



--------------------------------------------------------------------------------

ARTICLE XVI.

AMENDMENT, MODIFICATION, AND TERMINATION

16.1.          Amendment, Modification, and Termination. The Board may, at any
time and with or without prior notice, amend, alter, suspend, or terminate the
Plan, and the Committee may, to the extent permitted by the Plan, amend the
terms of any Award theretofore granted, including any Award Agreement, in each
case, retroactively or prospectively; provided, however, that no such amendment,
alteration, suspension, or termination of the Plan shall be made which, without
first obtaining approval of the shareholders of the Company (where such approval
is necessary to satisfy (i) the then-applicable requirements of Rule 16b-3, (ii)
any requirements under the Code relating to ISOs or for exemption from Section
162(m) of the Code, or (iii) any applicable law, regulation or rule (including
the applicable regulations and rules of the SEC and any national securities
exchange)), would:

(a)       except as is provided in Section 4.3, increase the maximum number of
Shares which may be sold or awarded under the Plan or increase the maximum
limitations set forth in Section 4.2;

(b)       except as is provided in Section 4.3, decrease the minimum Option
Price or Grant Price requirements of Sections 6.3 and 7.2, respectively;

(c)       change the class of persons eligible to receive Awards under the Plan;

(d)       change the Performance Measures set forth in Section 11.1;

(e)       extend the duration of the Plan or the period during which Options or
SARs may be exercised under Section 6.4 or 7.6, as applicable; or

(f)        otherwise require shareholder approval to comply with any applicable
law, regulation or rule (including the applicable regulations and rules of the
SEC and any national securities exchange).

In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3), and/or so that any Award that is
intended to qualify as Performance-Based Compensation shall qualify for the
performance-based compensation exception under Code Section 162(m) (or any
successor provision), or (y) if the Board or the Committee determines in its
discretion that such amendment or alteration either (I) is required or advisable
for the Company, the Plan or the Award to satisfy, comply with or meet the
requirements of any law, regulation, rule or accounting standard or (II) is not
reasonably likely to significantly diminish the benefits provided under such
Award, or that such diminishment has been or will be adequately compensated, and
(B) except as is provided in Section 4.3, but notwithstanding any other
provisions of the Plan, neither the Board nor the

 

-34-



--------------------------------------------------------------------------------

Committee may take any action (1) to amend the terms of an outstanding Option or
SAR to reduce the Option Price or Grant Price thereof, cancel an Option or SAR
and replace it with a new Option or SAR with a lower Option Price or Grant
Price, or that has an economic effect that is the same as any such reduction or
cancellation; or (2) to cancel an outstanding Option or SAR having an Option
Price or Grant Price above the then-current Fair Market Value of the Shares in
exchange for the grant of another type of Award, without, in each such case,
first obtaining approval of the shareholders of the Company of such action.

16.2.    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Board or the Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including the events described in Section 4.3)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Any such adjustment with respect
to an Award intended to be an ISO shall be made only to the extent consistent
with such intent, unless the Board or the Committee determines otherwise, and
any such adjustment that is made with respect to an Award that is intended to
qualify as Performance-Based Compensation shall be made consistent with the
intent that such Award qualify for the performance-based compensation exception
under Code Section 162(m) (or any successor provision). Additionally, neither
the Board nor the Committee shall not make any adjustment pursuant to this
Article XVI that would cause an Award that is otherwise exempt from Code Section
409A to become subject to Code Section 409A, or that would cause an Award that
is subject to Code Section 409A to fail to satisfy the requirements of Code
Section 409A. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.

ARTICLE XVII.

TAX WITHHOLDING AND OTHER TAX MATTERS

17.1.          Tax Withholding.   The Company and/or any Subsidiary or Affiliate
are authorized to withhold from any Award granted or payment due under the Plan
the amount of all Federal, state, local and non-United States taxes due in
respect of such Award or payment and take any such other action as may be
necessary or appropriate, as determined by the Committee, to satisfy all
obligations for the payment of such taxes. The recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the Company,
as determined in the Committee’s discretion, for the satisfaction of any tax
obligations that arise by reason of any such payment or distribution. The
Company shall not be required to make any payment or distribution under or
relating to the Plan or any Award until such obligations are satisfied or such
arrangements are made, as determined by the Committee in its discretion.

17.2.          Withholding or Tendering Shares.   Without limiting the
generality of Section 17.1, the Committee may in its discretion permit a
Participant to satisfy or arrange to satisfy, in whole or in part, the tax
obligations incident to an Award by: (a) electing to have the Company withhold
Shares or other property otherwise deliverable to such Participant pursuant to
his or her Award and/or (b) tendering to the Company Shares owned by such
Participant (or by such Participant and his or her spouse jointly) and purchased
or held for the requisite period of time as may be required to avoid the
Company’s or the Affiliates’ or Subsidiaries’ incurring an

 

-35-



--------------------------------------------------------------------------------

adverse accounting charge, based, in each case, on the Fair Market Value of the
Shares on the payment date as determined by the Committee. All such elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate. For avoidance of doubt, the amount of any Shares
so withheld under (a) may exceed the amount necessary to satisfy the minimum
required Federal, state, local and non-United States withholding obligations.

17.3.          Restrictions.  The satisfaction of tax obligations pursuant to
this Article XVII shall be subject to such restrictions as the Committee may
impose, including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.

17.4.          Special ISO Obligations.  The Committee may require a Participant
to give prompt written notice to the Company concerning any disposition of
Shares received upon the exercise of an ISO within: (i) two (2) years from the
date of granting such ISO to such Participant or (ii) one (1) year from the
transfer of such Shares to such Participant or (iii) such other period as the
Committee may from time to time determine. The Committee may direct that a
Participant with respect to an ISO undertake in the applicable Award Agreement
to give such written notice described in the preceding sentence, at such time
and containing such information as the Committee may prescribe, and/or that the
certificates evidencing Shares acquired by exercise of an ISO refer to such
requirement to give such notice.

17.5.          Section 83(b) Election.  If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company immediately
after filing such election with the Internal Revenue Service. Neither the
Company nor any Subsidiary or Affiliate shall have any liability or
responsibility relating to or arising out of the filing or not filing of any
such election or any defects in its construction.

17.6.          No Guarantee of Favorable Tax Treatment.  Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section 409A or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

 

-36-



--------------------------------------------------------------------------------

ARTICLE XVIII.

LIMITS OF LIABILITY; INDEMNIFICATION

18.1.          Limits of Liability.

(a)       Any liability of the Company or a Subsidiary or Affiliate to any
Participant with respect to any Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.

(b)       None of the Company, any Subsidiary, any Affiliate, any member of the
Board or the Committee or any other person participating in any determination of
any question under the Plan, or in the interpretation, administration or
application of the Plan, shall have any liability, in the absence of bad faith,
to any party for any action taken or not taken in connection with the Plan,
except as may expressly be provided by statute.

(c)       Each member of the Committee, while serving as such, shall be
considered to be acting in his or her capacity as a director of the Company.
Members of the Board of Directors and members of the Committee acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.

(d)       The Company shall not be liable to a Participant or any other person
as to: (i) the non-issuance of Shares as to which the Company has been unable to
obtain from any regulatory body having relevant jurisdiction the authority
deemed by the Committee or the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Award.

18.2.          Indemnification. Subject to the requirements of Delaware law,
each individual who is or shall have been a member of the Committee or of the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article III, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of the individual’s own willful misconduct or
except as provided by statute. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such individual may
be entitled under the Company’s Articles of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify or
hold harmless such individual.

 

-37-



--------------------------------------------------------------------------------

ARTICLE XIX.

SUCCESSORS

19.1.            General.   All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

ARTICLE XX.

MISCELLANEOUS

20.1.            Drafting Context.   Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural. The
words “Article,” “Section,” and “paragraph” herein shall refer to provisions of
the Plan, unless expressly indicated otherwise. The words “include,” “includes,”
and “including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires.

20.2.            Forfeiture Events.

 (a)         Notwithstanding any provision of the Plan to the contrary, the
Committee shall have the authority to determine (and may so provide in any
Agreement) that a Participant’s (including his or her estate’s, beneficiary’s or
transferee’s) rights (including the right to exercise any Option or SAR),
payments and benefits with respect to any Award shall be subject to reduction,
cancellation, forfeiture or recoupment in the event of the Participant’s
Termination for Cause or due to voluntary resignation; serious misconduct;
violation of the Company’s or a Subsidiary’s or Affiliate’s policies; breach of
fiduciary duty; unauthorized disclosure of any trade secret or confidential
information of the Company or a Subsidiary or Affiliate; breach of applicable
noncompetition, nonsolicitation, confidentiality or other restrictive covenants;
or other conduct or activity that is in competition with the business of the
Company or any Subsidiary or Affiliate, or otherwise detrimental to the
business, reputation or interests of the Company and/or any Subsidiary or
Affiliate; or upon the occurrence of certain events specified in the applicable
Award Agreement (in any such case, whether or not the Participant is then an
Employee or Non-Employee Director). The determination of whether a Participant’s
conduct, activities or circumstances are described in the immediately preceding
sentence shall be made by the Committee in its good faith discretion, and
pending any such determination, the Committee shall have the authority to
suspend the exercise, payment, delivery or settlement of all or any portion of
such Participant’s outstanding Awards pending an investigation of the matter.

 (b)         If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, if the
Participant knowingly or grossly negligently engaged in the misconduct, or
knowingly or grossly negligently failed to prevent the misconduct, or if the
Participant is one of the individuals subject to automatic

 

-38-



--------------------------------------------------------------------------------

forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the Participant
shall reimburse the Company the amount of any payment in settlement of an Award
earned or accrued during the twelve- (12-) month period following the first
public issuance or filing with the SEC (whichever just occurred) of the
financial document embodying such financial reporting requirement.

20.3.            Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

20.4.            Transfer, Leave of Absence.  For purposes of the Plan, a
transfer of an Employee from the Company to an Affiliate or Subsidiary (or, for
purposes of any ISO granted under the Plan, only a Subsidiary), or vice versa,
or from one Affiliate or Subsidiary to another (or in the case of an ISO, only
from one Subsidiary to another), and a leave of absence, duly authorized in
writing by the Company or a Subsidiary or Affiliate, shall not be deemed a
Termination of the Employee for purposes of the Plan or with respect to any
Award (in the case of ISOs, to the extent permitted by the Code). The Committee
shall have the discretion to determine the effects upon any Award, upon an
individual’s status as an Employee or Non-Employee Director for purposes of the
Plan (including whether a Participant shall be deemed to have experienced a
Termination or other change in status) and upon the exercisability, vesting,
termination or expiration of any Award in the case of: (a) any Participant who
is employed by an entity that ceases to be an Affiliate or Subsidiary (whether
due to a spin-off or otherwise), (b) any transfer of a Participant between
locations of employment with the Company, an Affiliate, and/or Subsidiary or
between the Company, an Affiliate or Subsidiary or between Affiliates or
Subsidiaries, (c) any leave of absence of a Participant, (d) any change in a
Participant’s status from an Employee to a Non-Employee Director, or vice versa;
and (e) upon approval by the Committee, any Employee who experiences a
Termination but becomes employed by a partnership, joint venture, corporation or
other entity not meeting the requirements of an Affiliate or Subsidiary,
subject, in each case, to the requirements of Code Section 422 applicable to any
ISOs and Code Section 409A applicable to any Options and SARs.

20.5.            Exercise and Payment of Awards.  An Award shall be deemed
exercised or claimed when the Secretary of the Company or any other Company
official or other person designated by the Committee for such purpose receives
appropriate written notice from a Participant, in form acceptable to the
Committee, together with payment of the applicable Option Price, Grant Price or
other purchase price, if any, and compliance with Article XVII, in accordance
with the Plan and such Participant’s Award Agreement.

20.6.            Deferrals.       To the extent provided in the Award Agreement,
the Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the lapse or waiver of the Period of
Restriction or other restrictions with respect to Restricted Stock or the
payment or satisfaction of Restricted Stock Units, Performance Units,
Performance Shares, or Other Stock-Based Awards. If any such deferral election
is required or permitted, (a) such deferral shall represent an unfunded and
unsecured obligation of the Company and shall not confer the rights of a
shareholder unless and until Shares are issued thereunder; (b) the number of

 

-39-



--------------------------------------------------------------------------------

Shares subject to such deferral shall, until settlement thereof, be subject to
adjustment pursuant to Section 4.3; and (c) the Committee shall establish rules
and procedures for such deferrals and payment or settlement thereof, which may
be in cash, Shares or any combination thereof, and such deferrals may be
governed by the terms and conditions of any deferred compensation plan of the
Company or Affiliate specified by the Committee for such purpose.
Notwithstanding any provisions of the Plan to the contrary, in no event shall
any deferral under this Section 20.6 be permitted if the Committee determines
that such deferral would result in the imposition of additional tax under Code
Section 409A.

20.7.            Loans.  The Company may, in the discretion of the Committee,
extend one or more loans to Participants in connection with the exercise or
receipt of an Award granted to any such Participant; provided, however, that the
Company shall not extend loans to any Participant if prohibited by law or the
rules of any stock exchange or quotation system on which the Company’s
securities are listed. The terms and conditions of any such loan shall be
established by the Committee.

20.8.            No Effect on Other Plans.   Neither the adoption of the Plan
nor anything contained herein shall affect any other compensation or incentive
plans or arrangements of the Company or any Subsidiary or Affiliate, or prevent
or limit the right of the Company or any Subsidiary or Affiliate to establish
any other forms of incentives or compensation for their directors, officers or
eligible employees or grant or assume options or other rights otherwise than
under the Plan.

20.9.            Section 16 of Exchange Act and Code Section 162(m).  Unless
otherwise stated in the Award Agreement, notwithstanding any other provision of
the Plan, any Award granted to an Insider shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including Rule 16b-3) that are requirements for the application of
such exemptive rule, and the Plan and the Award Agreement shall be deemed
amended to the extent necessary to conform to such limitations. Furthermore,
notwithstanding any other provision of the Plan or an Award Agreement, any Award
to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be subject to any applicable limitations set forth in Code
Section 162(m) or any regulations or rulings issued thereunder (including any
amendment to the foregoing) that are requirements for qualification as “other
performance-based compensation” as described in Code Section 162(m)(4)(C), and
the Plan and the Award Agreement shall be deemed amended to the extent necessary
to conform to such requirements and no action of the Committee that would cause
such Award not to so qualify shall be effective.

20.10.          Requirements of Law; Limitations on Awards.

  (a)        The granting of Awards and the issuance of Shares under the Plan
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

  (b)        If at any time the Committee shall determine, in its discretion,
that the listing, registration and/or qualification of Shares upon any
securities exchange or under any state, Federal or non-United States law, or the
consent or approval of any

 

-40-



--------------------------------------------------------------------------------

governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the sale or purchase of Shares hereunder, the Company shall
have no obligation to allow the grant, exercise or payment of any Award, or to
issue or deliver evidence of title for Shares issued under the Plan, in whole or
in part, unless and until such listing, registration, qualification, consent
and/or approval shall have been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to the Committee.

  (c)        If at any time counsel to the Company shall be of the opinion that
any sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Subsidiary or Affiliate under the statutes, rules or regulations
of any applicable jurisdiction, the Company shall have no obligation to make
such sale or delivery, or to make any application or to effect or to maintain
any qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Subsidiary or Affiliate.

  (d)        Upon termination of any period of suspension under this
Section 20.10, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all Shares available before such
suspension and as to the Shares which would otherwise have become available
during the period of such suspension, but no suspension shall extend the term of
any Award.

  (e)        The Committee may require each person receiving Shares in
connection with any Award under the Plan to represent and agree with the Company
in writing that such person is acquiring such Shares for investment without a
view to the distribution thereof, and/or provide such other representations and
agreements as the Committee may prescribe. The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the Shares purchasable or otherwise receivable by any person under any Award as
it deems appropriate. Any such restrictions shall be set forth in the applicable
Award Agreement, and the certificates evidencing such shares may include any
legend that the Committee deems appropriate to reflect any such restrictions.

  (f)        An Award and any Shares received upon the exercise or payment of an
Award shall be subject to such other transfer and/or ownership restrictions
and/or legending requirements as the Committee may establish in its discretion
and may be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

20.11.          Participants Deemed to Accept Plan.  By accepting any benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated their acceptance
and ratification of, and consent to, all of

 

-41-



--------------------------------------------------------------------------------

the terms and conditions of the Plan and any action taken under the Plan by the
Board, the Committee or the Company, in any case in accordance with the terms
and conditions of the Plan.

20.12.          Governing Law.      The Plan and all Award Agreements and other
agreements hereunder shall be construed in accordance with and governed by the
laws of the state of Delaware, without giving effect to the choice of law
principles thereof, except to the extent superseded by applicable United States
federal law. Unless otherwise provided in the Agreement, Participants are deemed
to submit to the exclusive jurisdiction and venue of the federal or state courts
of Delaware, to resolve any and all issues that may arise out of or relate to
the Plan or any related Award Agreement.

20.13.          Plan Unfunded.    The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award. Proceeds from the sale of Shares pursuant
to Options or other Awards granted under the Plan shall constitute general funds
of the Company.

20.14.          Administration Costs.    The Company shall bear all costs and
expenses incurred in administering the Plan, including expenses of issuing
Shares pursuant to any Options or other Awards granted hereunder.

20.15.          Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may nevertheless be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.

20.16.          No Fractional Shares. An Option or other Award shall not be
exercisable with respect to a fractional Share or the lesser of fifty
(50) shares or the full number of Shares then subject to the Option or other
Award. No fractional Shares shall be issued upon the exercise or payment of an
Option or other Award.

20.17.          Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and would fail to meet the
requirements of Code Section 409A, then such Award shall be null and void;
provided, however, that the Committee may permit deferrals of compensation
pursuant to the terms of a Participant’s Award Agreement, a separate plan, or a
subplan which (in each case) meets the requirements of Code Section 409A.
Additionally, to the extent any Award is subject to Code Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Award, except as permitted by Code Section 409A.

20.18.          Employees Based Outside of the United States.    Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws or
practices of countries other than the United States in which the Company, any
Affiliate, and/or any Subsidiary operates or has Employees or Non-Employee
Directors, the Committee, in its sole discretion, shall have the power and
authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by the Plan;

 

-42-



--------------------------------------------------------------------------------

  (b)

Determine which Employees and/or Non-Employee Directors outside the United
States are eligible to participate in the Plan;

 

  (c)

Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are non-United States
nationals or employed outside the United States, or otherwise to comply with
applicable non-United States laws or conform to applicable requirements or
practices of jurisdictions outside the United States;

 

  (d)

Establish subplans and adopt or modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.18 by the Committee shall be attached to the Plan as appendices; and

 

  (e)

Take any action, before or after an Award is made, that the Committee, in its
discretion, deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law.

*                             *                            *

 

-43-